1    DAYLE ELIESON
     United States Attorney
2    BLAINE T. WELSH
     Chief, Civil Division
3    District of Nevada

4    BEN A PORTER WSBA No. 14195
     Special Assistant United States Attorney
5    160 Spear Street, Suite 800
     San Francisco, California 94105
6    Telephone: (415) 977-8979
     Facsimile: (415) 744-0134
7
     E-Mail: Ben.Porter@ssa.gov
8
     Attorneys for Defendant
9
10                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA (LAS VEGAS)
11
12
     J’LENE BARNES,                                  ) Case No. 2:18-cv-00380-GMN-GWF
13                                                   )
                    Plaintiff,                       ) STIPULATION TO REMAND
14                                                   ) UNDER 405(g) SENTENCE 4
            vs.                                      )
15                                                   )
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social                   )
     Security,                                       )
17                                                   )
                    Defendant.                       )
18
19
            TO THE HONORABLE GEORGE FOLEY, JR., MAGISTRATE JUDGE OF THE
20
     UNITED STATES DISTRICT COURT:
21
            IT IS HEREBY STIPULATED, by and between J'Lene Barnes (Plaintiff) and Nancy A.
22
     Berryhill, Acting Commissioner of Social Security (Defendant), through their respective counsel
23
     of record, that this action be remanded for further administrative action pursuant to section
24
     205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
25
26
     Stipulation Remand - 2:18-cv-00380-GMN-GWF          -1-
1    On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for a

2    new decision. Upon receipt of the Court’s remand order, the Appeals Council will direct the

3    ALJ to try to obtain the complete Veterans Administration (VA) disability determinations,

4    consider the new evidence, and re-evaluate the VA disability determinations.

5           The parties further request that the Clerk of the Court be directed to enter a final

6    judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the

7    Commissioner.

8
9                                                  Respectfully submitted,

10                                                 DAYLE ELIESON
                                                   United States Attorney
11
     DATE: July 5, 2018                            /s/ Ben A. Porter
12                                                 BEN A. PORTER
13                                                 Special Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
     Stipulation Remand - 2:18-cv-00380-GMN-GWF          -2-
1                                       CERTIFICATE OF SERVICE

2       I, Ben A. Porter, certify that the following individuals were served with the foregoing

3    STIPULATION TO REMAND UNDER 405(g) SENTENCE FOUR on the date and via the

4    method of service identified below:
5
            CM/ECF:
6
            Erik Berger
7           Osterhout Berger Disability Law, LLC
            3744 Dupont Station Court South
8           Jacksonville, FL 32217
            412-794-8003
9           Fax: 412-794-8050
            LEAD ATTORNEY
10          PRO HAC VICE

11          Hal Taylor
            223 Marsh Avenue
12          Reno, NV 89509
            775-825-2223
13          Fax: 775-329-1113
            Email: haltaylorlawyer@gbis.com
14          LEAD ATTORNEY

15   Dated this 5th day of July 2018.

16
                                                          /s/ Ben A. Porter
17                                                        BEN A. PORTER
                                                          Special Assistant United States Attorney
18
19
20
21
22
23
24
25
26
     Stipulation Remand - 2:18-cv-00380-GMN-GWF          -3-
     DAYLE ELIESON
     United States Attorney
 1
     BLAINE T. WELSH
 2   Chief, Civil Division
     District of Nevada
 3
     BEN A PORTER WSBA No. 14195
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5
     San Francisco, California 94105
 6   Telephone: (415) 977-8979
     Facsimile: (415) 744-0134
 7   E-Mail: Ben.Porter@ssa.gov
 8   Attorneys for Defendant
 9

10                             UNITED STATES DISTRICT COURT
11                            DISTRICT OF NEVADA (LAS VEGAS)
12
                                                       No. 2:18-cv-00380-GMN-GWF
13    J’LENE BARNES
14                       Plaintiff,
15    v.
                                                       [PROPOSED] ORDER AND
16    NANCY A. BERRYHILL,                              JUDGMENT FOR VOLUNTARY
      Acting Commissioner of Social                    REMAND PURSUANT TO SENTENCE
17    Security,
                                                       FOUR OF 42 U.S.C. § 405(g)
18                       Defendant.
19
              The Court having approved the parties’ Stipulation to Voluntary Remand
20
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21
     (“Stipulation”) lodged concurrent with the lodging of the within Judgment of
22
     Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
23
     above-captioned action is remanded to the Commissioner of Social Security for
24
     further proceedings consistent with the Stipulation.
25

26
      DATED this ___
                  1 day of October, 2018.

27                                          ___________________________
                                            Gloria M. Navarro, Chief Judge
28
                                            United States District Court

     Proposed Judgment for Voluntary Remand, 2:18-cv-00380-GMN-GWF
                                                    -1-
